Order entered December 19, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00530-CV

                   JEREMY MICHAEL LIEBBE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                    Trial Court Cause No. 19-90393-86-F

                                     ORDER

      Before the Court is appellee’s December 15, 2022 motion for an extension

of time to file its brief with the ordered redactions. We GRANT the motion. We

ORDER the brief amended with redactions tendered to this Court by appellee on

December 15, 2022 filed as of the date of this order.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE